DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (10591249) in view of Bahde (see attached Notice of References Cited, Reference U) and further in view of Rocky (see attached Notice of References Cited, Reference V).
In reference to claim 1, Campbell discloses a method of using a reflex sight aiming device, the method comprising:
providing a body including a front and a rear, the rear configured to face toward a user during use of the aiming device to aim at a target, the body including a longitudinal axis, an illumination device, an optical element joined with a protective frame such that the protective frame extends at least partially around the optical element (figure 7C and column 10, lines 1-14: the body including elements 1003, 1017, and the structure below 1017; longitudinal axis left-to-right; illumination device projects beam 1008; the protective frame is the portion of element 1003 that extends upwardly from a location adjacent to the “1003” lead line, and is shown with a plurality of horizontal lines thereon; a person of ordinary skill in the art would at once envisage that an optical element, i.e., a “sight window,” is housed in the protective frame, the optical element having the projected reticle 1008 projected thereon;
displaying a dot on the optical element, the dot visible to a user along a first line of viewing within a first field of view from the rear of the body when the aiming device is aimed at a target (figure 7C and column 10, lines 1-14; a person of ordinary skill in the art would at once envisage that projected reticle beam 1008 displays a dot on the optical element, as it does in the embodiments of figures 1, 2, 7A, and 7B, and that the dot is visible along a first line of viewing that runs right-to-left through the optical element).
Thus, Campbell discloses the claimed invention, except for a power indicator distal from the optical element, and not displayed thereon, the power indicator joined with at least one of the body and the protective frame; emitting illumination from the power indicator along a second line of viewing that is offset from the first line of viewing such that the user cannot view the emitted illumination from the power indicator while the user is viewing the dot along the first line of viewing from the rear of the body and aligning the dot with the target distal from the aiming device; maintaining the second line of viewing out of the first field of view so that the emitted illumination along the second line of view is not viewable within the first field of view when the user is viewing the dot along the first line of viewing; and disposing the longitudinal axis of the body in a generally vertical orientation, when the reflex sight aiming device is disposed on a firearm located within a holster, such that the power indicator emits illumination along the second line of viewing so that the user confirms the dot is - 22 -displayed on the optical element without the user actually viewing the dot along the first line of viewing within the first field of view, and without the user drawing the firearm from the holster, whereby the user is assured that the dot will be displayed on the optical element along the first line of viewing in the first field of view when the reflex sight aiming device is reoriented away from the generally vertical orientation when the firearm is drawn from the holster.
However, Campbell clearly discloses that the embodiment of figure 7C includes a power switch on a side of the body (figure 7C, switch 1004 on the side of the body facing out of the page). Further, Campbell teaches that it is known to provide a sight device with a power indicator positioned adjacent to a power switch on a side of a body of the sight device, in order to provide a visual indication of a power-on condition (figure 2, element 1010; column 8, lines 1-3 and 46-47). Thus, it would have been obvious to one of ordinary skill in the art to provide the reflex sight of Campbell (figure 7C) with a power indicator positioned adjacent to the power switch on the side of the body, in order to provide a visual indication of a power-on condition. 
It should be appreciated that the proposed modification, above, would clearly render obvious (1) the step of emitting illumination from the power indicator along a second line of viewing that is offset from the first line of viewing such that the user cannot view the emitted illumination from the power indicator while the user is viewing the dot along the first line of viewing from the rear of the body and aligning the dot with the target distal from the aiming device, since the first and second lines of viewing are orthogonal to one another; (2) the step of maintaining the second line of viewing out of the first field of view so that the emitted illumination along the second line of view is not viewable within the first field of view when the user is viewing the dot along the first line of viewing, since the second line of view is orthogonal to the first line of view, and thus, out of the first field of view. Further, the proposed modification renders obvious that the power indicator emits illumination along the second line of viewing, wherein the emitted illumination indicates to a user that the reflex sight is powered on and displaying the dot without the user actually having to view the dot along the first line of viewing (the power-on condition of Campbell, figure 7C, includes the display of the dot on the optical element; the first and second lines of viewing are orthogonal to one another).
Further, Bahde teaches that it is known to dispose the longitudinal axis of a reflex sight body in a generally vertical orientation when the reflex sight is disposed on a firearm located within a holster, in order to provide a user with a means for firearm/sight storage and transport that allows for quick deployment when needed (4th and 5th photos from the top). Further, Rocky teaches that it is known to leave a red dot sight, e.g., a reflex sight, powered on all day while holstered, in order to maintain the red dot sight in a ready-to-use condition (displaying a red dot). However, Rocky clearly notes a known problem that the red dot sight “may fail due to battery or other issue,” which would cause the red dot sight to stop displaying a red dot for aiming purposes (see post #28 by Rocky). Further, a person of ordinary skill in the art would at once recognize that the power indicator of Campbell could be used to mitigate the problem raised by Rocky, by indicating to a user that the reflex sight is powered-on, even when holstered. Thus, based on the collective teachings of Campbell, Bahde, and Rocky, it would have been obvious to one of ordinary skill in the art to dispose the longitudinal axis of the body in a generally vertical orientation, with the reflex sight aiming device disposed on a firearm located within a holster, such that the power indicator emits illumination along the second line of viewing so that the user confirms the dot is - 22 -displayed on the optical element without the user actually viewing the dot along the first line of viewing within the first field of view, and without the user drawing the firearm from the holster, whereby the user is assured that the dot will be displayed on the optical element along the first line of viewing in the first field of view when the reflex sight aiming device is reoriented away from the generally vertical orientation when the firearm is drawn from the holster.

In reference to claim 2, Campbell in view of Bahde and further in view of Rocky (the modified Campbell) makes obvious the claimed invention, except for the power indicator being disposed on the protective frame above the dot. However, the examiner takes Official Notice that it is well-known to locate the power switch of a reflex sight on the side of the protective frame thereof. Further, the modified Campbell makes obvious locating the power indicator adjacent to the power switch. Thus, it would have been obvious to one of ordinary skill in the art to locate the power switch on the side of the protective frame and to locate the power indicator adjacent to the switch, e.g., on the frame above the dot, since it has been held that rearranging parts of an invention involves only routine skill in the art.
In reference to claim 3, the modified Campbell makes obvious the claimed invention, except for wherein the power indicator includes an illumination element that emits a first illumination therefrom, the first illumination being in a first visible wavelength range, wherein the dot is displayed on the optical element in a second visible wavelength range different from the first visible wavelength range. However, the examiner takes Official Notice that it is well known for a power indicator and a projected reticle to be of different frequencies (i.e., different color light), e.g., by allowing the color of the projected reticle to be changed depending on the use environment and a user’s preference. Thus, it would have been obvious to a person of ordinary skill in the art to form the sight of Campbell such that the power indicator includes an illumination element that emits a first illumination therefrom, the first illumination being in a first visible wavelength range, wherein the dot is displayed on the optical element in a second visible wavelength range different from the first visible wavelength range, in order to allow a user to change the color of the projected reticle based on preference and/or need.
In reference to claim 4, the modified Campbell makes obvious the claimed invention, since a step drawing a firearm from a holster to aim and fire is clearly known to those of ordinary skill in the art. The step of verifying that the dot is displayed via viewing of the power indicator is set forth above in the reference to claim 1.
In reference to claim 5, the modified Campbell makes obvious the claimed invention, as set forth above in the reference to claim 1 (the first and second lines of viewing are orthogonal to one another).
In reference to claim 7, the modified Campbell makes obvious the claimed invention, since a step drawing a firearm from a holster to aim using a reflex sight and fire is clearly known to those of ordinary skill in the art (e.g., see photos of Bahde).
In reference to claim 10, the modified Campbell makes obvious the claimed invention, as set forth above in the reference to claim 1 (the first and second lines of viewing are orthogonal to one another).
In reference to claim 11, the modified Campbell makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 12, the modified Campbell makes obvious the claimed invention, as set forth above in the reference to claim 1 (the first and second lines of viewing are orthogonal to one another).
In reference to claim 13, the modified Campbell makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 14, the modified Campbell makes obvious the claimed invention, as set forth above in the reference to claim 3.
In reference to claim 15, the modified Campbell makes obvious the claimed invention, as set forth above in the reference to claim 1, but Campbell fails to explicitly disclose that the optical element is a lens. However, the examiner takes Official Notice that it is well-known for the optical element of a reflex sight to be a lens, in order to provide a clear and focused view of a projected dot overlying a target. Thus, it would have been obvious to one of ordinary skill in the art to form the optical element of Campbell as a lens, in order to provide a clear and focused view of a projected dot overlying a target.
In reference to claim 16, the modified Campbell make obvious the claimed invention, as set forth above in the reference to claim 2 (the frame is constituted by two arms and a roof).
In reference to claim 17, the modified Campbell makes obvious the claimed invention, as set forth above in the reference to claim 4.
In reference to claim 18, the modified Campbell makes obvious the claimed invention, as set forth above in the reference to claim 1. The first and second lines of viewing are orthogonal to one another, and thus, a user would lose sight of the power indicator when viewing the dot, and vice versa.
In reference to claims 19 and 20, the modified Campbell makes obvious the claimed invention, as set forth above in the references to claims 1, 4, and 18.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Campbell and further in view of Wells et al. (2020/0158473) or Kremer et al. (2016/0047626). 
The modified Campbell makes obvious the claimed invention, except for wherein the power indicator is disposed in a bore, as claimed. It is noted that the power indicator of Campbell is referred to as an “indicator light” (column 8, line 47), and thus, comprises an illumination element. Further, both Wells and Kremer teach that it is known to dispose an illumination element of a power indicator in a bore, below the exterior surface of a housing, as claimed (Wells: figures 2F-2H, indicators 130 in bores having longitudinal axes that are 90 deg to the longitudinal axis of a housing; Kremer: figures 2-4, indicator 50, having a longitudinal axis that is 90 deg to the longitudinal axis of a housing). Further, a person of ordinary skill in the art would at once recognize that disposing an illumination element in a bore, below the exterior surface of a housing, would serve to protect the illumination element from damage. Thus, it would have been obvious to a person of ordinary skill in the art to dispose the power indicator of Campbell in a bore, as claimed, in order to protect the illumination element from damage. It should be appreciated that such a modification would result in the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Campbell and further in view of Prestwich (2017/0025233).
The modified Campbell makes obvious the claimed invention, except for the step of detecting, as claimed. However, Prestwich teaches that it is known to provide a firearm having an accessory (e.g., a laser) with a position sensor, in order to detect a horizontal or vertical orientation of the firearm so that the accessory can be automatically activated/deactivated based on firearm orientation (paragraphs 10 and 46; figures 1-5). Thus, it would have been obvious to one of ordinary skill in the art to provide the firearm of the modified Campbell with a position sensor, in order to detect a horizontal or vertical orientation of the firearm so that the accessory can be automatically activated/deactivated based on firearm orientation. It is noted that the firearm and reflex sight of the modified Campbell are connected and move together, and thus, the position sensor would detect the position of the firearm and reflex sight.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ryan, III et al. (5598958), Hamilton (2020/0232756), and Sereday (10473427).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641